internal_revenue_service number release date index number ----------------------------- ------------------------------------------- ------------------------------------------------- --------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number -------------------- refer reply to cc tege eoeg eo plr-115392-12 date date legend board ------------------------------------------------------------- district ----------------------------------- trust ---------------------------------------------------- company --------------------------------------------------- state -------------- date ------------------ dear ----------- this letter responds to a letter from your authorized representatives dated date submitted on behalf of the board requesting a ruling that the trust’s income is excludable from gross_income under internal_revenue_code irc sec_115 the board represents the facts as follows facts the board a political_subdivision of state operates the district the board established the trust on date by an agreement with company acting as the initial trustee the purpose of the trust is to provide health care and life_insurance benefits to eligible former employees of the district and their dependents as defined by sec_152 these benefits may be provided through commercial insurance or by self- funding as determined by the board the trust’s income will be solely from contributions by the board and from investment_income and will be used solely to provide for post-employment health and welfare benefits and to pay the reasonable expenses of the trust plr-115392-12 the board is responsible for the administration of the trust it may designate an agent for administrative matters and a manager for investment purposes the board may dismiss the trustee at any time with written notice unless the board deems that immediate dismissal is necessary to protect the trust the board may appoint a successor trustee the board may amend_or_terminate the trust at any time and for any reason upon termination any assets remaining after satisfaction of all outstanding liabilities will be returned to the board law analysis sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof revrul_77_261 1977_2_cb_45 holds that income generated by an investment fund that is established by a state to hold revenues in excess of the amounts needed to meet current expenses is excludable from gross_income under sec_115 because such investment constitutes an essential_governmental_function the ruling explains that the statutory exclusion is intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of an entity engaged in the operation of a public_utility or the performance of some governmental function that accrues to either a state or political_subdivision of a state the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and that are within the ambit of a sovereign to conduct revrul_90_74 1990_2_cb_34 holds that the income of an organization formed funded and operated by political subdivisions to pool various risks eg casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 because the organization is performing an essential_governmental_function in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization the trust provides health care and life_insurance benefits to retired employees of the district and their covered dependents providing such health and welfare benefits to former public employees constitutes the performance of an essential_governmental_function within the meaning of sec_115 see revrul_77_261 and revrul_90_74 the income of the trust accrues to the board a political_subdivision of the state no private interests participate in or benefit from the operation of the trust other than as plr-115392-12 providers of goods or services the dedication of the assets of the trust for the exclusive benefit of retiree participants and their covered dependents satisfies an obligation of the board to provide health and welfare benefits to its retired employees the benefit to retired employees of the district is incidental to the public benefit the board represents that no assets of the trust will be distributed to an entity other than a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 see revrul_90_74 based solely on the facts and representations submitted on behalf of the board we conclude that because the income of the trust is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof the trust’s income is excludable from gross_income under sec_115 no opinion is expressed concerning the federal tax consequences under any irc provision other than the one specifically cited in the immediately preceding paragraph this ruling concerns only the federal tax treatment of the trust’s income and may not be cited or relied upon as to any matter relating to the taxation of accident or health contributions or benefits more explicitly no opinion is expressed regarding whether contributions or premiums_paid on behalf of or benefits received by employees former employees retirees spouses dependents or others will or will not be taxable except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office your authorized representative will receive a copy of this letter sincerely kenneth m griffin chief exempt_organizations branch_tax exempt government entities enclosure cc
